Citation Nr: 1621924	
Decision Date: 06/01/16    Archive Date: 06/13/16

DOCKET NO.  12-23 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, to include as due to toxic herbicide exposure. 

2. Entitlement to service connection for amputation of the left lower extremity, as secondary to diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel



INTRODUCTION

The Veteran served on active duty from December 1972 to December 1975.

This matter is on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.   

The issue of entitlement to service connection for hepatitis C was remanded by the appeal was remanded by the Board in July 2015 for further development.  This issue has not yet been recertified to the Board and remains in remand status.  

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.  

The issues on appeal were remanded by the Board in March 2014 for further development and are again REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required before these claims may be adjudicated.  Specifically, in March 2014, the Board remanded the issue of entitlement to service connection for diabetes mellitus in order to investigate the possibility that the Veteran may have been exposed to toxic herbicides at Johnston Island, which has been recognized by VA as a location where such herbicides were stored.  See Adjudicative Procedures Manual (M21-1), Part IV.ii.1.H.6 (April 29, 2016).  

While the Veteran's DD-214 does mention that he was at one point stationed there, mere presence at Johnston Island is by itself insufficient to recognize toxic herbicide exposure.  

The Veteran was sent a letter in March 2014, asking him about the precise dates and nature of his active duty service on Johnston Island, but he did not respond.  

Based on this, the RO sent him a letter in January 2016, indicating that his information was insufficient to perform adequate research at the Joint Services Records and Research Center (JSRRC) or the National Archives and Records Administration (NARA). 

However, the claim must be remanded because neither the Veteran's service personnel records, nor his service treatment records, are in his electronic file.  These records may provide information regarding his Johnston Island service.  

Given that older rating decisions reference his service treatment records, it is likely they are in VA's possession, but have not been scanned.  

The Veteran's claims file does, however, include personnel records from at least two other veterans, and these records should be removed.  

As for his left lower extremity amputation, it has been the Veteran's assertion that this is related to his diabetes mellitus.  As such, this issue may not be evaluated until the above development is completed.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Accordingly, the case is REMANDED for the following action:

1. Obtain all treatment records from the VA Medical Center in VA Medical Center in Memphis, Tennessee, since January 2016, as well as from any VA facility from which the Veteran has received treatment.

If the Veteran has received additional private treatment, he should be afforded an appropriate opportunity to submit them. 

2.  Locate the Veteran's service treatment records and service personnel records and ensure that the have been incorporated into his electronic file.  All service records that are not for the Veteran must be removed and associated with their respective claims files.  

3. Send the Veteran another letter, requesting from him the precise nature and timeframe of his service at Johnston Island.  If his responses and the information from his claims file (including his service personnel and treatment records) warrant corroboration with the appropriate agencies (such as the JSRRC or NARA), then the appropriate actions should be taken in accordance with the relevant sections of the M21-1.

4.  The RO should ensure that all instructions contained in the Board's July 2015 remand, regarding his hepatitis C claim, are completed.  

4.  This is a complex case from the Veteran's Court.  After the above action is completed, if the claims are not fully granted, a single supplemental statement of the case should be issued for all issues on appeal, either contained in the July 2015 Remand or here, and the claims file should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014 & Supp. 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



